Case 19-12337 Doc 314 Filed 09/11/20 Entered 09/11/20 15:29:21 Main Document Page 1 of 1




                              UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF LOUISIANA

   IN RE:                              *                      CASE NO.: 19-12337
                                       *
   ROYAL ALICE PROPERTIES, LLC,        *                      SECTION “A”
                                       *
               Debtor                  *                      CHAPTER 11
                                       *
   *************************************
                                      ORDER

            Upon considering the Ex Parte Motion to Expedite Hearing, (the “Motion To Expedite”),

   [ECF Doc. 311], on the Emergency Motion of Debtor Royal Alice Properties, LLC for (A)

   Reconsideration of the Court’s Order Dated September 4, 2020; (B) Authorization to Continue to

   Prosecute and Defend Adversary Proceedings and/or (C) Stay Pending Appeal, (the “Motion To

   Reconsider”), [ECF Doc. 310], and finding good cause for the relief requested,

            IT IS ORDERED that the Motion To Expedite is GRANTED.

            IT IS FURTHER ORDERED that the Motion To Reconsider is scheduled for telephonic

   hearing on September 17, 2020, at 4:00 p.m., CST before the undersigned. Any opposition

   thereto shall be filed on record not later than September 15, 2020, at 12:00 p.m., CST. The

   Section A dial-in information is 888-684-8852; Access Code: 9318283.

            IT IS FURTHER ORDERED that that movant shall serve a copy of this Order on the

   required parties who will not receive notice through the ECF System pursuant to the Federal Rules

   of Bankruptcy Procedure and the Local Bankruptcy Rules and file a certificate of service to that

   effect within three (3) days.

                   New Orleans, Louisiana, September 11, 2020.



                                                    MEREDITH S. GRABILL
                                               UNITED STATES BANKRUPTCY JUDGE
